Exhibit Securities and Exchange Commission 100 F Street, N.E. Washington, DC USA 20549 Re: Welwind Energy International Corp. This letter will confirm that we reviewed Item 4.01 of the Company's Form 8-K/A dated May 16, 2008, captioned "Changes in Registrant’s Certifying Accountant” and that we agree with the statements made therein as they relate to Manning Elliott LLP. We hereby consent to the filing of this letter as an exhibit to the foregoing report on Form 8-K/A. /s/ Manning Elliot LLP CHARTERED
